IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SAINTY RENEWABLE ENERGY                  : No. 772 MAL 2018
INVESTMENT HOLDING, INC.                 :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
ENERGY SYSTEMS & INSTALLATIONS,          :
INC.; BENEFICIAL HOLDINGS, INC.;         :
BFHJ ENERGY SOLUTIONS, LLC;              :
COREY C. WOLFF                           :
                                         :
                                         :
PETITION OF: COREY C. WOLFF              :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.